20-3884
     Lin v. Garland
                                                                            BIA
                                                                      Brennan, IJ
                                                                    A206 894 908
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 9th day of September, two thousand twenty-two.
 5
 6   PRESENT:
 7            GERARD E. LYNCH,
 8            MICHAEL H. PARK,
 9            BETH ROBINSON,
10                 Circuit Judges.
11   _____________________________________
12
13   BO QIU LIN,
14            Petitioner,
15
16                    v.                                  20-3884
17                                                        NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Gerald Karikari, Esq., New York,
24                                    NY.
25
26   FOR RESPONDENT:                  Brian Boynton, Principal Deputy
27                                    Assistant Attorney General;
28                                    Jessica A. Dawgert, Senior
1                                  Litigation Counsel; Thanh Lieu
2                                  Duong, Trial Attorney, Office of
3                                  Immigration Litigation, United
4                                  States Department of Justice,
5                                  Washington, DC.

6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Bo Qiu Lin, a native and citizen of the

11   People’s Republic of China, seeks review of an October 8,

12   2020, decision of the BIA affirming a May 23, 2018, decision

13   of an Immigration Judge (“IJ”) denying his application for

14   asylum,    withholding   of   removal,   and   relief   under   the

15   Convention Against Torture (“CAT”).       In re Bo Qiu Lin, No.

16   A 206 894 908 (B.I.A. Oct. 8, 2020), aff’g No. A 206 894 908

17   (Immig. Ct. N.Y. City May 23, 2018).      We assume the parties’

18   familiarity with the underlying facts and procedural history.

19       We have reviewed the IJ’s decision as supplemented by

20   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

21   Cir. 2005).    We review adverse credibility determinations for

22   substantial evidence, see Hong Fei Gao v. Sessions, 891 F.3d

23   67, 76 (2d Cir. 2018), and treat the agency’s findings of


                                      2
 1   fact as “conclusive unless any reasonable adjudicator would

 2   be    compelled   to    conclude      to    the    contrary,”    8    U.S.C.

 3   § 1252(b)(4)(B).

 4         The IJ may base its credibility determination, under the

 5   totality of the circumstances, on the applicant’s “demeanor,

 6   candor, or responsiveness,” the “inherent plausibility” of

 7   the applicant’s account, the consistency between and within

 8   the   applicant’s      statements,        the   extent   to   which    these

 9   statements are consistent with the rest of the record, and

10   “any inaccuracies or falsehoods in such statements, without

11   regard to whether an inconsistency, inaccuracy, or falsehood

12   goes to the heart of the applicant’s claim, or any other

13   relevant factor.”       8 U.S.C. § 1158(b)(1)(B)(iii).            “We defer

14   . . . to an IJ’s credibility determination unless, from the

15   totality of the circumstances, it is plain that no reasonable

16   fact-finder could make such an adverse credibility ruling.”

17   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

18   accord Hong Fei Gao, 891 F.3d at 76.

19         Lin   alleged     that    the       police   arrested,      detained,

20   interrogated, tortured, and beat him after a raid on the

21   underground   Christian        church      he   attended.       Substantial


                                           3
 1   evidence supports the adverse credibility determination.

 2       As an initial matter, we give “particular deference” to

 3   an IJ’s demeanor finding because the IJ is “in the best

 4   position    to    evaluate   whether    apparent   problems     in   the

 5   witness’s testimony suggest a lack of credibility or, rather,

 6   can be attributed to an innocent cause such as difficulty

 7   understanding the question.”           Li Hua Lin v. U.S. Dep’t of

 8   Justice, 453 F.3d 99, 109 (2d Cir. 2006) (quotation marks

 9   omitted).

10       The record supports the IJ’s demeanor finding.              Lin was

11   not responsive to questions concerning how he was introduced

12   to the church and his mother’s practice of Christianity.              On

13   occasion, he had to be asked questions multiple times.            Lin’s

14   explanation – that he had difficulty answering because of his

15   limited education – does not compel a contrary conclusion,

16   especially given that the questions were about events in his

17   own life.    See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

18   2005) (“A petitioner must do more than offer a plausible

19   explanation for his inconsistent statements to secure relief;

20   he must demonstrate that a reasonable fact-finder would be

21   compelled    to    credit    his   testimony.”     (quotation     marks


                                        4
 1   omitted)).

 2          Relatedly,     the   agency       also   reasonably     relied    on

 3   implausible aspects of Lin’s claim, including his allegations

 4   that his mother became a Christian in 2011 while he was living

5    with her but did not tell him about that practice until 2013,

6    when he was no longer living with her, and that the friend he

 7   ran into in 2013 coincidentally introduced him to the church

 8   his mother attended.        See 8 U.S.C. § 1158(b)(1)(B)(iii).          The

 9   findings are sufficiently “tethered” to the record given

10   Lin’s lack of clear explanation as to why his mother would

11   attend a church and hour and a half drive from her home and

12   his confused testimony about interactions with his mother

13   concerning Christianity.         Siewe v. Gonzales, 480 F.3d 160,

14   169 (2d Cir. 2007) (deferring to agency’s inference if it is

15   “available to the factfinder by record facts, or even a single

16   fact    viewed   in   the   light    of   common   sense     and   ordinary

17   experience,” i.e., “[s]o long as an inferential leap is

18   tethered to the evidentiary record”).

19          Given that Lin’s credibility was in question, the IJ also

20   permissibly relied on the lack of reliable corroboration.

21   “An applicant’s failure to corroborate his or her testimony


                                          5
 1   may bear on credibility, because the absence of corroboration

 2   in   general    makes    an    applicant          unable   to    rehabilitate

 3   testimony that has already been called into question.”                     Biao

 4   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).                    Lin did

 5   not provide a letter from the friend who introduced him to

 6   the church in China, or a letter from the aunt whom he

 7   allegedly stayed with after he fled following a second raid.

 8   Nor did he call a witness to confirm his continued church

 9   attendance in the United States.                To the extent he contends

10   that he could not reach the friend in China, he did not

11   explain why, nor indeed whether he tried to do so.                    Moreover,

12   although an IJ must identify “reasonably” available evidence

13   to   deny   relief    for     lack    of       corroboration     of   credible

14   testimony, Wei Sun v. Sessions, 883 F.3d 23, 28 (2d Cir.

15   2018), quoting 8 U.S.C. § 1158(b)(1)(B)(ii), where, as here,

16   credibility     is    already        in       question,    the   absence     of

17   corroboration        simply     prevents           the     applicant       from

18   rehabilitating the testimony in question, see Biao Yang, 496

19   F.3d at 273; Chuilu Liu v. Holder, 575 F.3d 193, 198 n.5 (2d

20   Cir. 2009) (distinguishing between principles of credibility

21   and corroboration).         The agency was not required to credit


                                               6
1    Lin’s other documentary evidence.            See Y.C. v. Holder, 741

2    F.3d 324, 332, 334 (2d Cir. 2013) (“We generally defer to the

3    agency’s    evaluation    of   the       weight   to   be   afforded   an

4    applicant’s documentary evidence.”).

5        Given Lin’s demeanor, the implausible aspects of his

6    story, and the lack of reliable corroboration, substantial

7    evidence       supports         the          adverse         credibility

8    determination.     The adverse credibility determination is

9    dispositive because asylum, withholding of removal, and CAT

10   relief were all based on the same factual predicate.                   See

11   Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.    All pending motions and applications are DENIED and

14   stays VACATED.

15                                   FOR THE COURT:
16                                   Catherine O’Hagan Wolfe,
17                                   Clerk of Court




                                          7